DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 06/02/2022 has been entered. Claims 1-18 remain pending in the application. Applicant’s amendments to the claims have overcome each and every objection previously set forth in the Non-Final Office Action mailed 03/03/2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US20160228010) in view of Droitcour (US20120022348).
	Regarding claim 1, Kim discloses a non-contact pulse transit time measurement system comprising ([0091]): a non-contact vital sign sensing device (400) (Fig. 4 & 10, [0063], [0076]) including: a first continuous-wave (CW) radar ([0094-0095]) configured to transmit a first wireless signal to a first position on a subject, receive a first reflected signal reflected from the first position (Fig. 12, Fig. 14, [0096]), and perform demodulation according to the first reflected signal to obtain a first demodulated signal ([0063], [0094]), sending the demodulated baseband signal to a signal processor ([0063]); and a plurality of radar sensors (Fig. 10, [0076]).
However, Kim does not disclose a second continuous-wave (CW) radar configured to transmit a second wireless signal to a second position on the subject, receive a second reflected signal reflected from the second position, and perform demodulation according to the second reflected signal to obtain a second demodulated signal; and a computer coupled to the first and second CW radars of the non-contact vital sign sensing device for receiving the first and second demodulated signals from the first and second CW radars and configured to extract a pulse transit time from the first and second demodulated signals.
Droitcour teaches a non-contact ([0018]) vital-signs continuous-wave doppler radar system (100) which may include a first and second vital sign sensor ([0015], [0133], [0150]), the first and second radar sensors may be spaced apart at in a first and second position (Fig. 15A, [0150-0151], [0158]), a centralized processing appliance (3902) coupled to a plurality of non-contact sensors (Fig. 13, [0199]), the sensors may obtain waveforms that may have pulse transit time derived from ([0201-0204], [0223]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Kim with the teachings of Droitcour to include a second radar at a second position and a computer coupled to the first and second radars configured to extract pulse transit time. Doing so may result in more accurate readings as sway may be detected for and cancelled out by using more than one sensor, as taught by Droitcour ([0150]). It would have also been obvious to include the second radar being coupled to the same computer as the first. Doing so would optimize, centralize, and lower the cost of the measurement system as one computer is capable of calculating pulse transit time, and the computer having both information signals may increase accuracy.
Regarding claim 10, Kim in view of Droitcour teaches the invention as claimed above in claim 1.
However, Kim does not teach wherein a distance between the first and second positions on the subject is larger than 10 cm.
Droitcour teaches two sensors which can be positioned in any suitable location to detect motion of a subject, such as on the front and back or right and left sides of a subject ([0150]). One of ordinary skill in the art would recognize these distances between may exceed 10 cm, and the position the wireless signal is transmitted is proximate to the location of the sensors/radars.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Kim to have the sensors be spaced apart a distance greater than 10 cm. Doing so would allow for accurate detection and cancellation of sway to reduce interference in measuring vitals, as taught by Droitcour ([0150]).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (US20160228010) in view of Droitcour (US20120022348) as applied to claim 1 above, and further in view of Horng '2013 (Self-Injection-locked radar).
Regarding claim 2, Kim in view of Droitcour teaches the invention as claimed above in claim 1.
Kim further teaches wherein the first CW radar (400) includes a first antenna (415 & 425) ([0063]), the first antenna (415) is configured to transmit the first CW signal as the first wireless signal to the first position on the subject, and the reflected signal reflected from the first position is received by the first antenna (425) (Fig. 4, [0063]).
However, Kim does not teach wherein the first CW radar includes a first oscillator and a first demodulator, the first oscillator is configured to generate a first continuous-wave (CW) signal, the first antenna is coupled to the first oscillator, the first reflected signal reflected from the first position is injected into the first oscillator such that the first oscillator enters a self- injection-locked (SIL) state and outputs a first SIL signal, the first demodulator is coupled to the first oscillator and configured to receive and frequency-demodulate the first SIL signal so as to obtain the first demodulated signal.
Horng ‘2013 teaches a self-injection locked radar, including an antenna, a voltage-controlled oscillator, and a frequency demodulator coupled together (Page 567, Paragraph 2, Fig. 4). Horng ‘2013 further teaches the oscillator to generate a CW signal, the antenna configured to transmit it, the antenna to receive the reflected signal, and the received signal to be injected into the oscillator and to then be outputted as a first SIL signal to a frequency demodulator, yielding a frequency-demodulated output signal (Sbb(t)) (Page 567, Paragraph 2-3, Fig. 4).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Kim to use an oscillator to generate a first CW signal, transmitting it to the first antenna, and injecting the received signal into the oscillator. The advantages of using an oscillator to generate a continuous wave, as opposed to Kim’s waveform generator (405), are that oscillators are cheap, simple, and may be voltage controlled to have varying frequencies. Injecting the received signal into the oscillator for it to be sent to a demodulator, and thereby creating a self-injection locked radar, has the advantage of being resistant to clutter and interference as taught by Horng ‘2013 (Page 566, paragraphs 3-4). It would have been obvious to one of ordinary skill to frequency demodulate the signal, as doing so would allow for Doppler shift information related to target motion to be extracted, as taught by Horng ‘2013 (Page 566, Paragraph 4).
Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US20160228010) in view of Droitcour (US20120022348) and Horng '2013 (Self-Injection-locked radar) as applied to claim 2 above, and further in view of Horng '166 (US20180078166) and Skowaisa (US20150007655).
Regarding claim 3, Kim in view of Droitcour and Horng ‘2013 teaches the invention as claimed above in claim 2.
However, Kim does not teach wherein the second CW radar includes a second antenna and a second demodulator, the second antenna is coupled to the first oscillator and configured to receive the first CW signal, transmit the first CW signal as the second wireless signal to the second position on the subject and receive the second reflected signal reflected from the second position, the second demodulator is coupled to the second antenna and configured to receive and demodulate the second reflected signal.
Horng ‘166 teaches a second radar device (130) including a second antenna (140) and a second demodulator (131) ([0020]). Horng ’166 teaches the second antenna (140) to receive a second reflected signal (R2) (Fig. 1, [0021-0022]). Horng ‘166 further teaches the second demodulator (131) is coupled to the second antenna (140) and configured to frequency-demodulate the output signal (O2, which is the second reflected signal R2) (Fig. 1, [0020]).
Skowaisa teaches a measurement device (100) comprising a first HF module (105, transmission signal generator) ([0045]) coupled to a first antenna (201) and second antenna (202) via a power splitter (203), wherein the first antenna (201) is configured to emit a first transmission signal in a first direction and the second antenna (202) is configured to emit the first transmission signal in the second direction (Fig. 3, [0062]). Skowaisa further teaches the antennas receiving the reflected signals from the respective positions (Fig. 3, [0063])
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Kim to share the oscillator or signal generator between the two radars/antennas. Doing so would save energy and reduce power consumption of the device. It would have also been obvious to have modified the invention of Kim to also have the second radar transmit, receive, and demodulate the signals from a second position similar to the first radar having an antenna and demodulator. Doing so would allow for a second reflected signal to be created and accurately compared to a first reflected signal to determine a pulse transit time between the two positions.
Regarding claim 11, Kim in view of Droitcour, Horng ‘2013, Horng ‘166, and Skowaisa teaches the invention as claimed above in claim 3.
Kim further teaches wherein the non-contact pulse transit time measurement system is integrated in a wearable device ([0029]), and beam of the first antenna is directed toward the first and second positions on the subject respectively (Fig. 4).
However, Kim does not teach the beam of the second antenna is directed toward a second position on the subject.
Droitcour teaches two sensors which can be positioned in any suitable location to detect motion of a subject, such as on the front and back or right and left sides of a subject ([0150]). One of ordinary skill in the art would recognize these sensors may direct toward a first and second position on the subject.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Kim to have the second antenna direct its beam towards a second, different position on the subject. Doing so would allow for pulse transit time to be calculated, as a pulse naturally travels within the body, such as from one position to another.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Droitcour (US20120022348), Horng '2013 (Self-Injection-locked radar), Horng '166 (US20180078166), and Skowaisa (US20150007655) as applied to claim 3 above, and further in view of Sharpe (US4958638).
Regarding claim 4, Kim in view of Droitcour, Horng ‘2013, Horng ‘166, and Skowaisa teaches the invention as claimed above in claim 3.
However, Kim does not teach wherein the first CW radar further includes a first power splitter and the second CW radar further includes a circulator, the circulator is coupled to the first power splitter, the second antenna and the second demodulator, the first power splitter is coupled to the first oscillator and configured to divide the first CW signal into two paths, wherein the first CW signal of one path is delivered to the first antenna and the first CW signal of the other path is delivered to the circulator, the circulator is configured to deliver the first CW signal to the second antenna and deliver the second reflected signal received by the second antenna to the second demodulator.
Skowaisa teaches a measurement device (100) comprising a first HF module (105, transmission signal generator) ([0045]) coupled to a first antenna (201) and second antenna (202) via a power splitter (203).
Sharpe teaches a circulator (18) coupled to a directional coupler (16, equivalent to power splitter), an antenna (20), and a demodulator (30) (Fig. 1, Column 6, lines 42-56). Sharpe also teaches the directional coupler (16) is coupled to an oscillator (12) and is configured to split the oscillator’s (12) output into two paths, with one path is delivered to the circulator (18) (Fig. 1, Column 6, lines 42-56). Sharpe further teaches the circulator (18) is configured to deliver a first signal to an antenna (20) and to recover the reflected signal to deliver it to a mixer (24) and demodulator (30) for demodulating (Column 6, lines 55-60).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Kim to include a power splitter connected to a circulator in the second radar. Doing so would allow for one signal generator (oscillator) to be shared between the first and second radar as a means for transmitting a wireless signal, thus saving energy and lowering power consumption compared to having a separate oscillator for both radars. It would have also been obvious to one of ordinary skill in the art to provide for a circulator in the second radar as the circulator provides a means of recovering the signal; unlike the first radar, the second radar does not contain a self-injection locked oscillator to recover the signal.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Droitcour (US20120022348), Horng '2013 (Self-Injection-locked radar), Horng '166 (US20180078166), Skowaisa (US20150007655), and Sharpe (US4958638) as applied to claim 4 above, and further in view of Muehlmann (US20100207733).
Regarding claim 5, Kim in view of Droitcour, Horng ‘2013, Horng ‘166, Skowaisa, and Sharpe teaches the invention as claimed above in claim 4.
However, Kim does not teach wherein the first CW radar further includes a second power splitter that is coupled to the first oscillator, the first demodulator and the second demodulator, the second power splitter is configured to divide the first SIL signal generated by the first oscillator into two paths, wherein the first SIL signal of one path is delivered to the first demodulator and the first SIL signal of the other path is delivered to the second demodulator, the second demodulator is configured to phase-demodulate the second reflected signal by using the first SIL signal as a reference signal to obtain the second demodulated signal
Muehlmann teaches a reader (20) comprising a splitter (31), a first mixer (32), and a second mixer (33) (Fig. 2, [0049-0050]). Muehlmann further teaches when the reader (20) receives a response signal, the response signal is demodulated by the first mixer (32) and second mixer (33). One of ordinary skill in the art would recognize the first (32) and second mixers (33) comprise a first and second demodulator.
Sharpe teaches the concept of using a reference signal to aid in demodulating via a mixer (Column 5, lines 44-53).
Droitcour teaches phase-demodulation ([0087]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Kim to incorporate a second power splitter to receive the output SIL signal and divide the signal to two demodulators. Doing so would allow for the second demodulator to receive a reference signal to aid in demodulation, which is taught by Sharpe (Column 5, lines 44-53); having a reference signal would decrease calculation time as it provides the demodulator more information regarding the return signal. It would have also been obvious to one of ordinary skill in the art to phase-demodulate the second reflected signal because it would allow for motion at the second position to be estimated as taught by Droitcour ([0087]). The benefit of measuring and extracting/cancelling motion from a signal is to increase accuracy of the physiological readings as taught by Droitcour ([0080], [0150]).
Claims 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US20160228010) in view of Droitcour (US20120022348) and Horng '2013 (Self-Injection-locked radar) as applied to claim 2 above, and further in view of Horng '166 (US20180078166), and Sharpe (US4958638).
Regarding claim 6, Kim in view of Droitcour, and Horng ‘2013 teaches the invention as claimed above in claim 2.
However, Kim does not teach wherein the second CW radar includes a second oscillator, a circulator, a second antenna and a second demodulator, the second oscillator is configured to generate a second continuous-wave (CW) signal, the circulator is coupled to the second oscillator, the second antenna and the second demodulator and configured to deliver the second CW signal generated by the second oscillator to the second antenna, the second antenna is configured to transmit the second CW signal as the second wireless signal to the second position on the subject, receive the second reflected signal reflected from the second position and deliver the second reflected signal to the circulator, the circulator is configured to deliver the second reflected signal to the second demodulator, the second demodulator is coupled to the second oscillator for receiving the second CW signal and configured to phase-demodulate the second reflected signal by using the second CW signal as a reference signal to obtain the second demodulated signal.
Horng ‘166 teaches a second radar device (130) including a second oscillator (132), a second antenna (140), a second demodulator (131), the second oscillator (132) generating a second transmission signal (E2) ([0020]). Horng ’166 teaches the second antenna (140) to transmit the second transmission signal (E2) to a side (S) of a biological subject (B) and to receive a second reflected signal (R2) (Fig. 1, [0021-0022]). Horng ‘166 further teaches the second demodulator (131) is coupled to the second oscillator (132) and is configured to frequency-demodulate the output signal (O2, which is the second reflected signal R2) ([0020]).
Sharpe teaches a circulator (18) coupled to an oscillator (12), antenna (20), and demodulator (30) (Fig. 1, Column 6, lines 42-56). Sharpe teaches the circulator (18) recovering the return signal from the antenna (20) and demodulating the return signal (Fig. 1, Column 6, lines 55-58). Sharpe further teaches using a portion of a transmitted signal as a reference signal to demodulate a return signal (Column 5, lines 16-57).
Droitcour teaches phase-demodulation ([0087]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Kim to have the second radar’s circuitry closely match the first radar’s. Doing so would allow for minimal differences in the signals transmitted and for the two reflected signals to be more easily compared to detect motion to accurately calculate pulse transit time. It would have been obvious to one of ordinary skill in the art to also use a circulator in the second radar, as since the second radar lacks a self-injection locked oscillator, the second radar requires a circulator to recover the return signal and send it to be demodulated as taught by Sharpe (Column 6, lines 55-58). It would have also been obvious to one of ordinary skill in the art to use the transmitted signal as a reference and to apply a phase demodulation. Using the transmitted signal as a reference would allow for time delay to be calculated and extracted, as taught by Sharpe (Column 5, lines 43-46). Time delay is important as it is proportional to the distance to the target and can be used to measure motion, as taught by Sharpe (Column 5, lines 24-28). Applying a phase demodulation would allow for motion to be measured as taught by Droitcour ([0087]). 
Regarding claim 12, Kim in view of Droitcour, ‘Horng ‘2013, Horng ‘166, and Sharpe teaches the invention as claimed above in claim 6.
Kim further teaches wherein the non-contact pulse transit time measurement system is integrated in a wearable device ([0029]), and beam of the first antenna is directed toward the first and second positions on the subject respectively (Fig. 4).
However, Kim does not teach the beam of the second antenna is directed toward a second position on the subject.
Droitcour teaches two sensors which can be positioned in any suitable location to detect motion of a subject, such as on the front and back or right and left sides of a subject ([0150]). One of ordinary skill in the art would recognize these sensors may direct toward a first and second position on the subject.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Kim to have the second antenna direct its beam towards a second, different position on the subject. Doing so would allow for pulse transit time to be calculated, as a pulse naturally travels within the body, such as from one position to another.
Claims 7 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US20160228010) in view of Droitcour (US20120022348) and Horng '2013 (Self-Injection-locked radar) as applied to claim 2 above, and further in view of Horng '166 (US20180078166).
Regarding claim 7, Kim in view of Droitcour, and Horng ‘2013 teaches the invention as claimed above in claim 2.
However, Kim does not teach wherein the second CW radar includes a second oscillator, a second antenna and a second demodulator, the second oscillator is configured to generate a second continuous-wave (CW) signal, the second antenna is coupled to the second oscillator and configured to transmit the second CW signal as the second wireless signal to the second position on the subject, the second reflected signal reflected from the second position is received by the second antenna and injected into the second oscillator such that the second oscillator enters a SIL state and outputs a second SIL signal, the second demodulator is coupled to the second oscillator for receiving the second SIL signal and configured to frequency-demodulate the second SIL signal to obtain the second demodulated signal.
Horng ‘166 teaches a second radar device (130) including a second oscillator (132), a second antenna (140), a second demodulator (131), the second oscillator (132) generating a second transmission signal (E2) ([0020]). Horng ’166 teaches the second antenna (140) is coupled to the second oscillator (132), configured to transmit the second transmission signal (E2) to a side (S) of a biological subject (B), and to receive a second reflected signal (R2) (Fig. 1, [0021-0022]). Horng ‘166 teaches the second reflected signal (R2) is injected into the second oscillator (132) ([0024]). Horng ‘166 further teaches the second demodulator (131) is coupled to the second oscillator (132) ([0020]) and is configured to frequency-demodulate the output signal (O2, which is the second SIL signal) (Fig. 1, [0024]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Kim to have the second CW radar’s circuitry match that of the first CW radar (as described in claim 2, the second radar is an obvious copy of the first). Doing so would minimize variation in the signals transmitted and received, thus aiding in accurate detection and cancellation of motion.
Regarding claim 13, Kim in view of Droitcour, Horng ‘2013, and Horng ‘166 teach the invention as claimed above in claim 7.
Kim further teaches wherein the non-contact pulse transit time measurement system is integrated in a wearable device ([0029]), and beam of the first antenna is directed toward the first and second positions on the subject respectively (Fig. 4).
However, Kim does not teach the beam of the second antenna is directed toward a second position on the subject.
Droitcour teaches two sensors which can be positioned in any suitable location to detect motion of a subject, such as on the front and back or right and left sides of a subject ([0150]). One of ordinary skill in the art would recognize these sensors may direct toward a first and second position on the subject.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Kim to have the second antenna direct its beam towards a second, different position on the subject. Doing so would allow for a more accurate pulse transit time to be calculated, as a pulse naturally travels within the body, such as from one position to another.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (US20160228010) in view of Droitcour (US20120022348) as applied to claim 1 above, and further in view of Horng '166 (US20180078166) and Sharpe (US4958638).
Regarding claim 8, Kim in view of Droitcour teaches the invention as claimed above in claim 1.
Kim further teaches wherein the first CW radar (400) includes a first antenna (415 & 425) ([0063]), the first antenna (415) is configured to transmit the first CW signal as the first wireless signal to the first position on the subject, and receive the first reflected signal reflected from the first position (425) (Fig. 4, [0063]).
However, Kim does not teach wherein the first CW radar includes a first oscillator, a first circulator, and a first demodulator, the first oscillator is configured to generate a first continuous-wave (CW) signal, the first circulator is coupled to the first oscillator, the first antenna and the first demodulator, and configured to deliver the first CW signal to the first antenna, and deliver the first reflected signal to the first circulator, the first circulator is configured to deliver the first reflected signal to the first demodulator, the first demodulator is coupled to the first oscillator for receiving the first CW signal and configured to phase-demodulate the first reflected signal by using the first CW signal as a reference signal to obtain the first demodulated signal.
Horng ‘166 teaches a first radar device (110) including a first oscillator (112) and a first demodulator (111) ([0018]). Horng ‘166 further teaches the first oscillator is configured to generate a first transmission signal (E1) and is coupled to the first demodulator (111) (Fig. 1, [0018]).
Sharpe teaches a circulator (18) coupled to an oscillator (12), antenna (20), and demodulator (30) (Fig. 1, Column 6, lines 42-56). Sharpe teaches the circulator (18) is configured to deliver the first transmission signal to the antenna (20) (Fig. 1), to recover the return signal from the antenna (20), and to deliver the return signal for demodulation (Fig. 1, Column 6, lines 55-60). Sharpe further teaches using a portion of a transmitted signal as a reference signal to demodulate a return signal (Column 5, lines 16-57).
Droitcour teaches phase-demodulation ([0087]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Kim to include an oscillator and demodulator coupled to it. Doing so would allow for a cheap circuitry component, the oscillator, to be used to generate a continuous wave signal, and the demodulator would allow for motion information to be extracted from the reflected signal. It would have been obvious to also include a circulator as it provides a means to recover the reflected signal as taught by Sharpe (Column 6, lines 55-58). It would have also been obvious to use the transmit signal as a reference signal to help demodulate the return signal, as doing so would give information on time delay and distance to the target as taught by Sharpe (Column 5, lines 24-28) and to apply a phase demodulation as it would allow for motion to be measured as taught by Droitcour ([0087]).
Claims 9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US20160228010) in view of Droitcour (US20120022348), Horng '166 (US20180078166), and Sharpe (US4958638) as applied to claim 8 above, and further in view of Lin (US20140171811). Lin is cited in the IDS as CN103860155.
Regarding claim 9, Kim in view of Droitcour, Horng ‘166, and Sharpe teaches the invention as claimed above in claim 8.
However, Kim does not teach wherein the second CW radar includes a second oscillator, a second circulator, a second antenna and a second demodulator, the second oscillator is configured to generate a second continuous-wave (CW) signal, the second circulator is coupled to the second oscillator, the second antenna and the second demodulator and configured to deliver the second CW signal to the second antenna, the second antenna is configured to transmit the second CW signal as the second wireless signal to the second position on the subject, receive the second reflected signal reflected from the second position and deliver the second reflected signal to the second circulator, the second circulator is configured to deliver the second reflected signal to the second demodulator, the second demodulator is coupled to the second oscillator for receiving the second CW signal and configured to phase-demodulate the second reflected signal by using the second CW signal as a reference signal to obtain the second demodulated signal.
Kim in view of Droitcour, Horng ‘166, and Sharpe teaches all components and connections of the second radar in the first radar as mentioned earlier above in regarding claim 8.
Lin teaches a two radar (antennas 13 & 15) vital sign sensing system (10), wherein each radar is composed of the same circuitry (Fig. 2 & 3, [0005], [0025])
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Kim with the teachings of Lin to have both radars be composed of matching circuitry. Doing so would allow for a more accurate comparisons between the first and second signals to calculate a difference in time between pulses (pulse transit time), as shown by Lin (Fig. 6, [0046]), as both return signals are produced by the same methods/circuitry.
Regarding claim 14, Kim in view of Droitcour, Horng ‘166, Sharpe, and Lin teaches the invention as claimed above in claim 9.
Kim further teaches wherein the non-contact pulse transit time measurement system is integrated in a wearable device ([0029]), and beam of the first antenna is directed toward the first and second positions on the subject respectively (Fig. 4).
However, Kim does not teach the beam of the second antenna is directed toward a second position on the subject.
Lin teaches the first antenna (13) is configured to emit a first radiated pulse (22) to a first measure point (23) of an artery, and the second antenna (15) is configured to emit a second radiated pulse (24) to a second measure point (25) of an artery (Fig. 2, [0028-0029])
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Kim to have the second antenna direct its beam towards a second, different position on the subject. Doing so would allow for pulse transit time to be calculated, as a pulse naturally travels within the body, such as from one position to another.
Claims 15, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sharpe (US4958638) in view of Skowaisa (US20150007655) , Horng '2013 (Self-injection-locked radar), and Muehlmann (US20100207733).
Regarding claim 15, Sharpe teaches a non-contact vital sign sensing device (Column 3, line 67 – Column 4, line 2) comprising: an oscillator (12) configured to generate a first continuous-wave (CW) signal; a first power splitter (16) coupled to the oscillator (12) and configured to divide the first CW signal into two paths; a first antenna (20) coupled to the first power splitter (16) for receiving the first CW signal of one path (Fig. 1, Column 6, lines 47- 55) and configured to transmit the first CW signal as a first wireless signal to a first position on a subject and receive a first reflected signal reflected from the first position (Column 4, lines 4-11); a circulator (18) coupled to the first power splitter (16) for receiving the first CW signal of the first path (Fig. 1, Column 6, lines 51-56); a first demodulator (30, receiver/demodulator) configured to phase-demodulate the first reflected signal (Column 6, lines 56-60) by using a portion of a transmission signal as a reference signal to obtain a first demodulated signal (Fig. 1, Column 5, lines 44-52).
However, Sharpe does not teach wherein the first reflected signal is injected into the oscillator via the first power splitter such that the oscillator enters a SIL state and outputs a first SIL signal; a circulator coupled to the first power splitter for receiving the first CW signal of the other path; a second antenna coupled to the circulator, wherein the circulator is configured to deliver the first CW signal to the second antenna and the second antenna is configured to transmit the first CW signal as a second wireless signal to a second position on the subject, receive a second reflected signal reflected from the second position and deliver the second reflected signal to the circulator; a second power splitter coupled to the oscillator and configured to receive and divide the first SIL signal into two paths; a first demodulator coupled to the second power splitter for receiving the first SIL signal of one path and configured to frequency-demodulate the first SIL signal to obtain a first demodulated signal; and a second demodulator coupled to the circulator and the second power splitter and configured to receive the second reflected signal from the circulator, receive the first SIL signal of the other path from the second power splitter and phase-demodulate the second reflected signal by using the first SIL signal as a reference signal to obtain a second demodulated signal
Skowaisa teaches a measurement device (100) comprising a first HF module (105, transmission signal generator) ([0045]) coupled to a first antenna (201) and second antenna (202) via a first power splitter (203), wherein the first antenna (201) is configured to emit a first transmission signal in a first direction and the second antenna (202) is configured to emit the first transmission signal in the second direction (Fig. 3, [0062]). Skowaisa further teaches the antennas receiving the reflected signals from the respective positions (Fig. 3, [0063]). The difference between Sharpe’s and Skowaisa’s power splitters is that Skowaisa’s power splitter splits the first CW signal in two paths, wherein each path has an antenna (resulting in a first and second antenna). Thus, Sharpe in view of Skowaisa teaches a circulator coupled to the first power splitter for receiving the first CW signal of the other path and a second antenna coupled to the circulator, wherein the Sharpe’s antenna and circulator comprises the “second antenna” and “other path”. Thus, Sharpe in view of Skowaisa further teaches wherein the circulator is configured to deliver the first CW signal to the second antenna and the second antenna is configured to transmit the first CW signal as a second wireless signal to a second position on the subject, receive a second reflected signal reflected from the second position and deliver the second reflected signal to the circulator.
Horng ‘2013 teaches a self-injection locked radar, including an antenna, a voltage-controlled oscillator, and a frequency demodulator coupled together (Fig. 4, Page 567, Paragraph 2). Horng ‘2013 further teaches the oscillator to generate a CW signal, the antenna configured to transmit it, the antenna to receive the first reflected signal, and the first reflected signal to be injected into the oscillator such that the oscillator enters a SIL state and outputs a first SIL signal to a first demodulator; the first demodulator receives the first SIL signal and is configured to frequency-demodulate the first SIL signal to obtain a first demodulated signal (Sbb(t)) (Fig. 4, Page 567, Paragraph 2-3).
Muehlmann teaches a reader (20) comprising a splitter (31), a first mixer (32), and a second mixer (33) (Fig. 2, [0049-0050]). Muehlmann further teaches when the reader (20) receives a response signal, the response signal is demodulated by the first mixer (32) and second mixer (33). One of ordinary skill in the art would recognize the first (32) and second mixers (33) comprise a first and second demodulator, and the response signal can be exchangeable for the first SIL signal. Thus, Sharpe in view of the above teaches a second power splitter coupled to the oscillator and configured to receive and divide the first SIL signal into two paths; a first demodulator coupled to the second power splitter for receiving the first SIL signal of one path; and a second demodulator coupled to the circulator and the second power splitter and configured to receive the second reflected signal from the circulator, receive the first SIL signal of the other path from the second power splitter. Sharpe can thus phase-demodulate the second reflected signal by using the first SIL signal as a reference signal to obtain a second demodulated signal.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Sharpe to further include a second antenna and a first power splitter to split first CW signal between the two antennas. Adding a second antenna configured to transmit a signal to a second position on a subject has the benefit of obtaining more information to use to make for a more accurate diagnosis. For example, a second antenna may be used to cancel out random body motion in order to accurately measure both respiration and heartbeat, as taught by Horng ‘2013 (Page 568, IV. Random Body Movement Cancellation). Additionally, using a power splitter would save energy and reduce power consumption as one signal generator is shared between two antennas. It would have been obvious to one of ordinary skill in the art to have modified the invention of Sharpe to include a self-injection locking oscillator and to frequency-demodulate the first SIL signal to obtain a first demodulated signal. Doing so would make the signal resistant to clutter and interference, and it would also allow for Doppler shift information related to target motion to be extracted, as taught by Horng ‘2013 (Page 566, paragraphs 3-4). It would have been obvious to one of ordinary skill in the art to have modified the invention of Sharpe to incorporate a second power splitter to receive the output SIL signal and divide the signal to two demodulators. Doing so would allow for the second demodulator to receive a reference signal to aid in demodulation, which is taught by Sharpe (Column 5, lines 44-53); having a reference signal may also decrease calculation time as it provides the demodulator more information regarding the return signal.
Regarding claim 17, Sharpe in view of Skowaisa, Horng ‘2013, and Muehlmann teaches the invention as claimed above in claim 15.
Sharpe further teaches the invention further comprising a low-noise amplifier (26), wherein the low-noise amplifier is coupled to the circulator (18), and the second demodulator (30) is coupled to the circulator via the low-noise amplifier (26) (Fig. 1, Column 6, lines 55-64, Column 8, lines 43-46).
Regarding claim 19, Sharpe in view of Skowaisa, Horng ‘2013, and Muehlmann teaches the invention as claimed above in claim 15.
However, Sharpe does not teach wherein there is only a single oscillator in the non-contact vital sign sensing device, as Sharpe includes a modulator (28) which also contains a crystal oscillator (40) (Fig. 2, Column 7 line 55 – Column 8 line 29).
Horng ‘2013 teaches only a single oscillator is needed to sense a vital signal (Fig. 4 & 5, III. Anti-clutter and Anti-interference).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Sharpe with the teachings of Horng ‘2013 to only use a single oscillator. Doing so would lower power consumption while still allowing for vital signals to be sensed.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Sharpe (US4958638) in view of Skowaisa (US20150007655), Horng '2013 (Self-injection-locked radar), and Muehlmann (US20100207733) as applied to claim 15 above, and further in view of Ding (US20150061921).
Regarding claim 16, Sharpe in view of Skowaisa, Horng ‘2013, and Muehlmann teaches the invention as claimed above in claim 15.
However, Sharpe does not teach the invention further comprising a buffer amplifier, wherein the buffer amplifier is coupled to the oscillator, and the second power splitter is coupled to the oscillator via the buffer amplifier.
Ding teaches a signal generating unit (708) coupled to a RF buffer amplifier (710) which is coupled to a RF power splitter (712) (Fig. 7, [0028])
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Sharpe to include a buffer amplifier between the oscillator and second power splitter. Doing so would help maintain the original characteristics of the SIL signal after being split in two or compensate for being split. Maintaining the original characteristics of the SIL signal has the benefit of maintaining accuracy of the reading/diagnosis of vital signs.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Sharpe (US4958638) in view of Skowaisa (US20150007655), Horng '2013 (Self-injection-locked radar), and Muehlmann (US20100207733) as applied to claim 15 above, and further in view of Lin (US20140171811). Lin is cited in the IDS as CN103860155.
Regarding claim 18, Sharpe in view of Skowaisa, Horng ‘2013, and Muehlmann teaches the invention as claimed above in claim 15.
Sharpe further teaches wherein the first and second demodulated signals are provided to analyze vital signs of the subject, and the vital signs include respiration and heartbeat (Fig. 6a/b, Column 10, lines 41-66, Column 11, lines 21-33). Sharpe in view of Skowaisa, Horng ‘2013, and Muehlmann teaches a first and second demodulated signal as mentioned earlier above in regarding claim 15.
However, Sharpe does not teach wherein the vital signs include blood pressure.
Lin teaches demodulating a first and second signal to calculate blood pressure of a subject ([0036-0037], [0042], [0049]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Sharpe to further analyze blood pressure. Doing so would provide for another measure of a subject’s health, helping aid in an overall diagnosis of a subject. It’s noted Sharpe mentions the waveforms are capable of being used to estimate blood pressure (Column 3, lines 13-31).

Response to Arguments
Applicant's arguments filed 06/02/2022 have been fully considered but they are not persuasive.
Applicant argues that “the radar system of Kim is a pulse wave Doppler radar but not a continuous wave radar. Thus Kim not only fails to disclose the second CW radar of the subject application, but also does not disclose the features of “a first continuous-wave (CW) Radar configured to transmits a first wireless signal to a first position on a subject, receive a first reflected signal reflected from the first position” and “perform demodulation according to the first reflected signal to obtain a first demodulated signal” (Remarks, p.15). Examiner respectfully disagrees.
In regard to the pulse wave radar not being a continuous wave radar,. ¶[0095] of Kim discloses “continuous wave, pulsed wave, or both can be used”. Thus, Kim teaches “a first continuous-wave (CW) radar configured to transmit a fire wireless signal to a first position on a subject, receive a first reflected signal from the first position”, as illustrated in FIG.12.
In regard to “perform demodulation according to the first reflected signal to obtain a first demodulated signal”, ¶[0063] of Kim discloses receiving returning echoes and performing modulation on the received signal, wherein this modulation comprises “demodulation” as intermediate frequencies (IF) are lowered and the signal is returned to baseband wherein the signal is not modulated to any carrier frequency.
In regard to the second CW radar, the rejection clearly states that Kim is not relied upon for the teaching of this feature, and Droitcour is relied upon for the teaching of this feature. 
Applicant further argues Droitcour does not teach using two sensors to measure pulse transit time on pages 15-16. However, ¶[0158] of Droitcour discloses “In some embodiments, a dual sensor approach with sensors 1 and 2 placed in the front of and behind the standing subject can be used to record and cancel the sway movement and recover the physiological signals, with sample results shown in Fig. 15A”. Droitcour further discloses in ¶[0204] and ¶[0223] “Information derived from these (physiological) waveforms may include, but is not limited to, one or more of the following: ... Pulse transit time”. Thus, Kim in view of Droitcour teaches detecting two positions of the object by using two CW radars to measure the pulse transit time of the subject.
	Applicant argues on page 18 a person of ordinary skill would not modify Sharpe to include a second antenna and power splitter to split the CW signal into two antennas. Examiner respectfully disagrees and notes that, in regard to the inclusion of the second antenna, both Skowaisa and Horng ‘2013 teach using a second antenna, and the rejection clearly states that Horng ‘2013’s teaching of the second antenna provides an advantage of allowing for random body motion to be estimated and thus cancelled out 2013 (Page 568, IV. Random Body Movement Cancellation), thus one of ordinary skill in the art would be motivated to modify Sharpe to incorporate the feature of including a second antenna to gain such an advantage. In regard to the power splitter, it is an optimal means for including a second antenna without including a second oscillator. Hence, one of ordinary skill in the art would also be motivated to modify Sharpe to incorporate the feature of including a power splitter in order to include the second antenna for gaining the same advantage.
Applicant further argues on page 18 Skowaisa does not teach two transmitted signals transmitting to two disparate positions of a subject. While Examiner acknowledges that Skowaisa does not teach that the signals are transmitted to a subject, Sharpe teaches transmitting continuous wave signals at a body portion of a subject (Abstract, claim 1), and Skowaisa teaches each antenna, connected to a power splitter, transmitting to a different position or direction (Fig. 3, [0062]). Hence, when Sharpe and Skowaisa are combined, one of ordinary skill in the art would recognize modifying Sharpe with Skowaisa would result in Sharpe having the second antenna be configured to transmit to a second position of a subject. The motivation to modify the antennas to transmit to a different position such as a front and back of a subject is found in Horng ‘2013 (Page 568, IV. Random Body Movement Cancellation), as heartbeat and respiration may be more easily estimated or identified during large motions such as a subject jogging.
Applicant argues on page 19 Muehlmann does not teach the demodulation process wherein the first demodulator is used to frequency-demodulate and the second demodulator is used to phase-demodulate. However, these features are taught by the combination of Sharpe and Horng ‘2013; and Muehlmann is merely relied upon for the teaching of a splitter splitting to a first and second demodulator (Fig. 2, [0049-0050]). Sharp teaches a receiver/demodulator (30) configured to phase-demodulate a reflected signal to retrieve phase information (Fig. 1, Column 6, lines 56-60). And Horng ‘2013 teaches a demodulator configured to frequency-demodulate a signal (Fig. 4, Page 567, paragraph 2-3). It would have been obvious to modify Sharpe with the teachings of Horng ‘2013 to additionally frequency demodulate a returning signal as it would allow for doppler shift information related to target motion to be extracted and thus accounted for as taught by Horng ‘2013 (Page 566, paragraphs 3-4).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOMMY T LY whose telephone number is (571)272-6404. The examiner can normally be reached M-Th 8:30-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOMMY T LY/           Examiner, Art Unit 3793                                                                                                                                                                                             

/YI-SHAN YANG/           Acting SPE, Art Unit 3793